MEMORANDUM **
Appellant Jade Emory appeals the district court’s judgment and order dismissing her case and granting summary judgment in favor of defendants. This court reviews the district court’s orders de novo, and we affirm. See Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996); Gibson v. United States, 781 F.2d 1334, 1337 (9th Cir.1986).
Our review of the record and of appellant’s response to this court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.